DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 02/16/2021 containing amendments and remarks to the claims.
The rejection of claim 1 under 35 U.S.C. 112(b) is withdrawn due to amendments made to the claim. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 4-9, filed 02/16/2021, with respect to the rejections of claims 1 and 3-7 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended claim 1 to include subject matter from previously presented claim 3 and has persuasively argued that the prior art of record fails to disclose or reasonably suggest a connection between the two distillation columns such that a lower part fraction recovered from a first region of the second distillation column is fed to the upper part of the first distillation column at a position lower than an outlet for the upper part fraction containing 1-butene which is fed to the second distillation column (see pages 5-8 of the remarks). Therefore, the rejections of claims 1 and 3-7 under 35 U.S.C. 103 have been withdrawn. 

No prior art alone or in combination with references discloses the method of refining raffinate-2 as recited in claim 1. Specifically, no prior art discloses or reasonably suggests wherein a lower part fraction recovered from the first region of the second distillation column is fed to the upper part of the first distillation column at a position lower than an outlet for the upper part fraction containing 1-butene.
The closest prior art of record, Di Girolamo et al. (US 2012/0010451 A1), discloses a process for obtaining high-purity 1-butene from C4 hydrocarbon mixtures comprising:
feeding a raffinate-2 comprising n-butane, isobutane, and 1-butene to a first distillation column B1 ([0013]; [0015]; [0031]);
obtaining a heavy compound bottom product comprising n-butane from a lower part of the distillation column B1 and a light component overhead comprising 1-butene from an upper part of the distillation column B1 ([0013]; [0015]);
feeding the overhead to a second distillation column B2 ([0015]); and
recovering a bottom product comprising 1-butene from a lower part of the second distillation column and a light overhead comprising isobutane from an upper part of the second distillation column B2 ([0015]; Figures 1, 5, 8 and 12).
Di Girolamo fails to disclose that the second distillation column is divided into a first region and second region by separation wall; the light component overhead from distillation column B1 is directly fed to a lower part of the first region of the second distillation column without being condensed; compressing the light overhead comprising isobutane and sending a portion of the compressed overhead to a heat exchanger to exchange heat with the lower part fraction of the first distillation column, and sending a remaining portion of compressed overhead 

Zimmermann et al. (US 2008/0161618 A1, cited in the IDS dated 01/22/2020), directed to an apparatus for separating 1-butene from mixed C4 feed, discloses a dividing wall distillation column capable of separating 1-butene from n-butane and isobutane (Abstract). Zimmermann teaches that a dividing wall separates the distillation column into left half and a right half ([0041]) and illustrates that feed is introduced to the left half at a lower part of the left half (i.e. the feed is below the middles of the distillation column) (Figures 2-4). Zimmermann is considered to make obvious dividing wall distillation columns for the separation of C4 hydrocarbons. However, Zimmermann fails to disclose arranging a dividing wall distillation column and a first distillation column in the same manner as claimed with compressed streams being used for heat exchanging and a lower fraction from the first region of the second distillation column being fed to the upper part of the first distillation column at a position lower than an outlet for the light component overhead.

Favilli, directed to a similar dividing wall distillation column as Zimmermann, teaches that an overhead vapor obtained from the dividing wall distillation column may be compressed and used for heat exchange in a heat exchanger connected to the lower part of the dividing wall distillation column with a lower part fraction ([0057]; [0063]; [0064]; Fig. 6 and 7). Favilli teaches that by providing heat from the compressed vapor, the bottom reboiler operating costs are remarkably lower ([0064]; [0071]). Favilli teaches that compressing increases the condensation temperature of the overhead to a value that is higher than the boiling temperature of the bottom fractions which are to be reboiled ([0057]). Favilli is considered to teach using a compressed overhead for heat exchange with a lower part of the dividing wall distillation column, however, fails to further disclose or suggest the integration of a first distillation column with the dividing wall distillation column as similarly as claimed. 
 
Lee et al. (Review of Retrofitting Distillation Columns Using Thermally Coupled Distillation Sequences and Dividing Wall Columns to Improve Energy Efficiency, Journal of Chemical Engineering of Japan, Vol. 47, No. 2, pp. 87-108, 2014), directed to various configurations of coupling dividing wall columns with conventional distillation columns, teaches various arrangements in which an effluent from a first conventional effluent may be passed to a dividing wall column (p. 95, Fig. 9). However, none of the disclose configurations illustrate or suggest feeding an upper part fraction from the first distillation column to a lower part of a first region of a dividing wall column and feeding a lower part fraction recovered from the first region of the dividing wall column to the upper part of the first distillation column at a position lower than an outlet for the upper part fraction. Lee only appears to suggest a lower part fraction from a second region of the dividing wall column is fed to the first distillation column. Therefore, Lee fails to disclose feeding an upper part fraction into the same region of the dividing wall column as a lower part fraction is recovered for feeding back to the first distillation column at a location below the outlet for the upper fraction. 
Therefore, no prior art alone or in combination with references discloses or reasonably suggests a method for refining raffinate-2 using two distillation columns, wherein the second column is a divided wall column, as arranged and recited in claim 1. As such, claims 1 and 4-7 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772